     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 1 of 16 Page ID #:436




 1    Richard S. Busch (SBN 319881)
      E-Mail: rbusch@kingballow.com
 2    D. Keith Kelly II (SBN 323469)
      E-Mail: kkelly@kingballow.com
 3    KING & BALLOW
      1999 Avenue of the Stars, Suite 1100
 4    Los Angeles, CA 90067
      Telephone: (424) 253-1255
 5    Facsimile: (888) 688-0482
      Attorneys for Plaintiffs
 6
 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
10    OLIVIER BASSIL, an individual,          Case No. 2:20-cv-05099-SB-PD
                                             _____________________
11    BENJAMIN LASNIER, an individual,
      and LUKAS BENJAMIN LETH, an             Honorable Stanley Blumenfeld, Jr.
12    individual,                             Honorable Patricia Donahue
13                Plaintiffs,                 [DISCOVERY MATTER]
14    vs.                                     STIPULATED PROTECTIVE
                                              ORDER
15    JACQUES WEBSTER p/k/a Travis
16    Scott, an individual; OZAN              Complaint Filed:    June 9, 2020
      YILDIRIM p/k/a OZ, an individual;
17    NIK DEJAN FRASCONA p/k/a Nik
      D, an individual; MICHAEL GEORGE
18    DEAN p/k/a Mike Dean, an individual;
      JAMIE LEPR p/k/a Cash Passion, an
19    individual; SEAN SOLYMAR, an
      individual; CACTUS JACK
20    RECORDS, LLC, a Texas limited
      liability company; GRAND HUSTLE,
21    LLC, a Georgia limited liability
      company; SONY MUSIC
22    ENTERTAINMENT, INC., a Delaware
      corporation; SONY/ATV MUSIC
23    PUBLISHING, LLC, a Delaware
      corporation; PAPA GEORGE MUSIC,
24    a California company; THESE ARE
      SONGS OF PULSE, a California
25    company; and DOES 1 through 50,
      inclusive,
26                    Defendants.
27
28
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 2 of 16 Page ID #:437




 1          Plaintiffs OLIVIER BASSIL, BENJAMIN LASNIER, and LUKAS
 2    BENJAMIN LETH (collectively “Plaintiffs”) and defendants JACQUES
 3    WEBSTER; OZAN YILDIRIM; NIK DEJAN FRASCONA; MICHAEL GEORGE
 4    DEAN; JAIME LEPE (sued as JAMIE LEPR); CACTUS JACK RECORDS, LLC;
 5    SONY MUSIC ENTERTAINMENT (sued as SONY MUSIC ENTERTAINMENT,
 6    INC.); SONY/ATV MUSIC PUBLISHING, LLC; PAPA GEORGE MUSIC; and
 7    CYPMP, LLC (sued as THESE ARE SONGS OF PULSE) (collectively,
 8    “Defendants”) (each a “Party” and together the “Parties”) hereby stipulate to the
 9    following Stipulated Protective Order (“Protective Order” or “Order”) limiting the
10    disclosure and use of certain information, as set forth herein.
11    1.    A. PURPOSES AND LIMITATIONS
12          Discovery in this action is likely to involve production of confidential,
13    proprietary, or private information for which special protection from public
14    disclosure and from use for any purpose other than prosecuting this litigation may
15    be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
16    enter the following Stipulated Protective Order. The parties acknowledge that this
17    Order does not confer blanket protections on all disclosures or responses to
18    discovery and that the protection it affords from public disclosure and use extends
19    only to the limited information or items that are entitled to confidential treatment
20    under the applicable legal principles. The parties further acknowledge, as set forth
21    in Section 12.3, below, that this Stipulated Protective Order does not entitle them
22    to file confidential information under seal; Civil Local Rule 79-5 sets forth the
23    procedures that must be followed and the standards that will be applied when a party
24    seeks permission from the court to file material under seal.
25          B. GOOD CAUSE STATEMENT
26          This action is likely to involve trade secrets, customer and pricing lists
27    another valuable research, development, commercial, financial, technical and/or
28    proprietary information for which special protection from public disclosure and

                                                1
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 3 of 16 Page ID #:438




 1    from use for any purpose other than prosecution of this action is warranted. Such
 2    confidential and proprietary materials and information consist of, among other
 3    things, confidential business or financial information, information regarding
 4    confidential business practices, or other confidential research, development, or
 5    commercial information (including information implicating privacy rights of third
 6    parties), information otherwise generally unavailable to the public, or which may
 7    be privileged or otherwise protected from disclosure under state or federal statutes,
 8    court rules, case decisions, or common law. Accordingly, to expedite the flow of
 9    information, to facilitate the prompt resolution of disputes over confidentiality of
10    discovery materials, to adequately protect information the parties are entitled to
11    keep confidential, to ensure that the parties are permitted reasonable necessary uses
12    of such material in preparation for and in the conduct of trial, to address their
13    handling at the end of the litigation, and serve the ends of justice, a protective order
14    for such information is justified in this matter. It is the intent of the parties that
15    information will not be designated as confidential for tactical reasons and that
16    nothing be so designated without a good faith belief that it has been maintained in
17    a confidential, non-public manner, and there is good cause why it should not be part
18    of the public record of this case.
19    2.     DEFINITIONS
20           2.1    Action: the above-captioned lawsuit.
21           2.2    Challenging Party: a Party that challenges the designation of
22    information or items as confidential under this Order.
23           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
24    how it is generated, stored, or maintained) or tangible things that qualify for
25    protection under Federal Rule of Civil Procedure 26(c), and as specified above in
26    the Good Cause Statement.
27           2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
28    their support staff).

                                                 2
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 4 of 16 Page ID #:439




 1          2.5    Designating Party: a Party or Non-Party that designates information or
 2    items that it produces in disclosures or in responses to discovery as
 3    “CONFIDENTIAL.”
 4          2.6    Disclosure or Discovery Material: all items or information, regardless
 5    of the medium or manner in which it is generated, stored, or maintained (including,
 6    among other things, testimony, transcripts, and tangible things), that are produced
 7    or generated in disclosures or responses to discovery in this matter.
 8          2.7    Expert: a person with specialized knowledge or experience in a matter
 9    pertinent to the litigation who has been retained by a Party or its counsel to serve as
10    an expert witness or as a consultant in this Action.
11          2.8    House Counsel: attorneys who are employees of a party to this Action.
12    House Counsel does not include Outside Counsel of Record or any other outside
13    counsel.
14          2.9    Non-Party: any natural person, partnership, corporation, association,
15    or other legal entity not named as a Party to this Action.
16          2.10 Outside Counsel of Record: attorneys who are not employees of a
17    Party to this Action, but are retained to represent or advise a Party and have
18    appeared in this Action on behalf of that Party or are affiliated with a law firm which
19    has appeared on behalf of that Party, and includes support staff.
20          2.11 Party: any party to this Action, including all of its officers, directors,
21    employees, consultants, retained experts, and Outside Counsel of Record (and their
22    support staffs).
23          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
24    Discovery Material in this Action.
25          2.13 Professional Vendors: persons or entities that provide litigation
26    support services (e.g., photocopying, videotaping, translating, preparing exhibits or
27    demonstrations, and organizing, storing, or retrieving data in any form or medium)
28    and their employees and subcontractors.

                                                 3
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 5 of 16 Page ID #:440




 1          2.14 Protected Material: any Disclosure or Discovery Material that is
 2    designated as “CONFIDENTIAL.”
 3          2.15 Receiving Party: a Party that receives Disclosure or Discovery
 4    Material from a Producing Party.
 5    3.    SCOPE
 6          The protections conferred by this Stipulation and Order cover not only
 7    Protected Material (as defined above), but also (1) any information copied or
 8    extracted from Protected Material; (2) all copies, excerpts, summaries, or
 9    compilations of Protected Material; and (3) any testimony, conversations, or
10    presentations by Parties or their Counsel that might reveal Protected Material. Any
11    use of Protected Material at trial shall be governed by the orders of the trial judge.
12    This Order does not govern the use of Protected Material at trial.
13    4.    DURATION
14          Once a case proceeds to trial, all of the information that was designated as
15    confidential or maintained pursuant to this protective order becomes public and will
16    be presumptively available to all members of the public, including the press, unless
17    compelling reasons supported by specific factual findings to proceed otherwise are
18    made to the trial judge in advance of the trial. See Kamakana v. City and County of
19    Honolulu, 447 F.3d 1172, 1180-81 (9th Cir. 2006) (distinguishing “good cause”
20    showing for sealing documents produced in discovery from “compelling reasons”
21    standard when merits-related documents are part of court record). Accordingly, the
22    terms of this protective order do not extend beyond the commencement of the trial.
23    5.    DESIGNATING PROTECTED MATERIAL
24          5.1 Exercise of Restraint and Care in Designating Material for Protection.
25    Each Party or Non-Party that designates information or items for protection under
26    this Order must take care to limit any such designation to specific material that
27    qualifies under the appropriate standards. The Designating Party must designate for
28    protection only those parts of material, documents, items, or oral or written

                                                4
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 6 of 16 Page ID #:441




 1    communications that qualify so that other portions of the material, documents, items,
 2    or communications for which protection is not warranted are not swept unjustifiably
 3    within the ambit of this Order.
 4          Mass, indiscriminate, or routinized designations are prohibited. Designations
 5    that are shown to be clearly unjustified or that have been made for an improper
 6    purpose (e.g., to unnecessarily encumber the case development process or to impose
 7    unnecessary expenses and burdens on other parties) may expose the Designating
 8    Party to sanctions.
 9          If it comes to a Designating Party’s attention that information or items that it
10    designated for protection do not qualify for protection, that Designating Party must
11    promptly notify all other Parties that it is withdrawing the inapplicable designation.
12          5.2    Manner and Timing of Designations. Except as otherwise provided in
13    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
15    under this Order must be clearly so designated before the material is disclosed or
16    produced.
17          Designation in conformity with this Order requires:
18                 (a) for information in documentary form (e.g., paper or electronic
19    documents, but excluding transcripts of depositions or other pretrial or trial
20    proceedings), that the Producing Party affix at a minimum, the legend
21    “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
22    contains protected material. If only a portion or portions of the material on a page
23    qualifies for protection, the Producing Party also must clearly identify the protected
24    portion(s) (e.g., by making appropriate markings in the margins).
25          A Party or Non-Party that makes original documents available for inspection
26    need not designate them for protection until after the inspecting Party has indicated
27    which documents it would like copied and produced. During the inspection and
28    before the designation, all of the material made available for inspection shall be

                                                5
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 7 of 16 Page ID #:442




 1    deemed “CONFIDENTIAL.” After the inspecting Party has identified the
 2    documents it wants copied and produced, the Producing Party must determine
 3    which documents, or portions thereof, qualify for protection under this Order. Then,
 4    before producing the specified documents, the Producing Party must affix the
 5    “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
 6    portion or portions of the material on a page qualifies for protection, the Producing
 7    Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 8    markings in the margins).
 9          (b) for testimony given in depositions that the Designating Party identify the
10    Disclosure or Discovery Material on the record, before the close of the deposition
11    all protected testimony.
12          (c) for information produced in some form other than documentary and for
13    any other tangible items, that the Producing Party affix in a prominent place on the
14    exterior of the container or containers in which the information is stored the legend
15    “CONFIDENTIAL.” If only a portion or portions of the information warrants
16    protection, the Producing Party, to the extent practicable, shall identify the protected
17    portion(s).
18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
19    failure to designate qualified information or items does not, standing alone, waive
20    the Designating Party’s right to secure protection under this Order for such material.
21    Upon timely correction of a designation, the Receiving Party must make reasonable
22    efforts to assure that the material is treated in accordance with the provisions of this
23    Order.
24    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
25          6.1     Timing of Challenges. Any Party or Non-Party may challenge a
26    designation of confidentiality at any time that is consistent with the Court’s
27    Scheduling Order.
28    ///

                                                 6
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 8 of 16 Page ID #:443




 1          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
 2    resolution process under Local Rule 37.1 et seq.
 3          6.3    The burden of persuasion in any such challenge proceeding shall be on
 4    the Designating Party. Frivolous challenges, and those made for an improper
 5    purpose (e.g., to harass or impose unnecessary expenses and burdens on other
 6    parties) may expose the Challenging Party to sanctions. Unless the Designating
 7    Party has waived or withdrawn the confidentiality designation, all parties shall
 8    continue to afford the material in question the level of protection to which it is
 9    entitled under the Producing Party’s designation until the Court rules on the
10    challenge.
11    7.    ACCESS TO AND USE OF PROTECTED MATERIAL
12          7.1 Basic Principles. A Receiving Party may use Protected Material that is
13    disclosed or produced by another Party or by a Non-Party in connection with this
14    Action only for prosecuting, defending, or attempting to settle this Action. Such
15    Protected Material may be disclosed only to the categories of persons and under the
16    conditions described in this Order. When the Action has been terminated, a
17    Receiving Party must comply with the provisions of section 13 below (FINAL
18    DISPOSITION).
19          Protected Material must be stored and maintained by a Receiving Party at a
20    location and in a secure manner that ensures that access is limited to the persons
21    authorized under this Order.
22          7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless
23    otherwise ordered by the court or permitted in writing by the Designating Party, a
24    Receiving Party may disclose any information or item designated
25    “CONFIDENTIAL” only to:
26          (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
27    as employees of said Outside Counsel of Record to whom it is reasonably necessary
28    to disclose the information for this Action;

                                                7
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 9 of 16 Page ID #:444




 1          (b) the officers, directors, and employees (including House Counsel) of the
 2    Receiving Party to whom disclosure is reasonably necessary for this Action;
 3          (c) Experts (as defined in this Order) of the Receiving Party to whom
 4    disclosure is reasonably necessary for this Action and who have signed the
 5    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6          (d) the court and its personnel;
 7          (e) court reporters and their staff;
 8          (f) professional jury or trial consultants, mock jurors, and Professional
 9    Vendors to whom disclosure is reasonably necessary for this Action and who have
10    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11          (g) the author or recipient of a document containing the information or a
12    custodian or other person who otherwise possessed or knew the information;
13          (h) during their depositions, witnesses ,and attorneys for witnesses, in the
14    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
15    requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they
16    will not be permitted to keep any confidential information unless they sign the
17    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
18    agreed by the Designating Party or ordered by the court. Pages of transcribed
19    deposition testimony or exhibits to depositions that reveal Protected Material may
20    be separately bound by the court reporter and may not be disclosed to anyone except
21    as permitted under this Stipulated Protective Order; and
22          (i) any mediator or settlement officer, and their supporting personnel,
23    mutually agreed upon by any of the parties engaged in settlement discussions.
24    8.    PROTECTED           MATERIAL               SUBPOENAED      OR     ORDERED
25          PRODUCED IN OTHER LITIGATION
26          If a Party is served with a subpoena or a court order issued in other litigation
27    that compels disclosure of any information or items designated in this Action as
28    “CONFIDENTIAL,” that Party must:

                                                   8
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 10 of 16 Page ID #:445




 1          (a) promptly notify in writing the Designating Party. Such notification shall
 2    include a copy of the subpoena or court order;
 3          (b) promptly notify in writing the party who caused the subpoena or order to
 4    issue in the other litigation that some or all of the material covered by the subpoena
 5    or order is subject to this Protective Order. Such notification shall include a copy of
 6    this Stipulated Protective Order; and
 7          (c) cooperate with respect to all reasonable procedures sought to be pursued
 8    by the Designating Party whose Protected Material may be affected. If the
 9    Designating Party timely seeks a protective order, the Party served with the
10    subpoena or court order shall not produce any information designated in this action
11    as “CONFIDENTIAL” before a determination by the court from which the
12    subpoena or order issued, unless the Party has obtained the Designating Party’s
13    permission. The Designating Party shall bear the burden and expense of seeking
14    protection in that court of its confidential material and nothing in these provisions
15    should be construed as authorizing or encouraging a Receiving Party in this Action
16    to disobey a lawful directive from another court.
17    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
18          PRODUCED IN THIS LITIGATION
19          (a) The terms of this Order are applicable to information produced by a Non-
20    Party in this Action and designated as “CONFIDENTIAL.” Such information
21    produced by Non-Parties in connection with this litigation is protected by the
22    remedies and relief provided by this Order. Nothing in these provisions should be
23    construed as prohibiting a Non-Party from seeking additional protections.
24          (b) In the event that a Party is required, by a valid discovery request, to
25    produce a Non-Party’s confidential information in its possession, and the Party is
26    subject to an agreement with the Non-Party not to produce the Non-Party’s
27    confidential information, then the Party shall:
28                 (1) promptly notify in writing the Requesting Party and the Non-Party

                                                 9
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 11 of 16 Page ID #:446




 1    that some or all of the information requested is subject to a confidentiality
 2    agreement with a Non-Party;
 3                 (2) promptly provide the Non-Party with a copy of the Stipulated
 4    Protective Order in this Action, the relevant discovery request(s), and a reasonably
 5    specific description of the information requested; and
 6                 (3) make the information requested available for inspection by the
 7    Non-Party, if requested.
 8          (c) If the Non-Party fails to seek a protective order from this court within 14
 9    days of receiving the notice and accompanying information, the Receiving Party
10    may produce the Non-Party’s confidential information responsive to the discovery
11    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
12    not produce any information in its possession or control that is subject to the
13    confidentiality agreement with the Non-Party before a determination by the court.
14    Absent a court order to the contrary, the Non-Party shall bear the burden and
15    expense of seeking protection in this court of its Protected Material.
16    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18    Protected Material to any person or in any circumstance not authorized under this
19    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
20    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
21    to retrieve all unauthorized copies of the Protected Material, (c) inform the person
22    or persons to whom unauthorized disclosures were made of all the terms of this
23    Order, and (d) request such person or persons to execute the “Acknowledgment and
24    Agreement to Be Bound” that is attached hereto as Exhibit A.
25    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR
26          OTHERWISE PROTECTED MATERIAL
27          When a Producing Party gives notice to Receiving Parties that certain
28    inadvertently produced material is subject to a claim of privilege or other protection,

                                                10
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 12 of 16 Page ID #:447




 1    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
 2    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
 3    may be established in an e-discovery order that provides for production without
 4    prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar
 5    as the parties reach an agreement on the effect of disclosure of a communication or
 6    information covered by the attorney-client privilege or work product protection, the
 7    parties may incorporate their agreement in the stipulated protective order submitted
 8    to the court.
 9    12.   MISCELLANEOUS
10          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
11    person to seek its modification by the Court in the future.
12          12.2 Right to Assert Other Objections. By stipulating to the entry of this
13    Protective Order no Party waives any right it otherwise would have to object to
14    disclosing or producing any information or item on any ground not addressed in this
15    Stipulated Protective Order. Similarly, no Party waives any right to object on any
16    ground to use in evidence of any of the material covered by this Protective Order.
17          12.3 Filing Protected Material. A Party that seeks to file under seal any
18    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
19    only be filed under seal pursuant to a court order authorizing the sealing of the
20    specific Protected Material at issue. If a Party's request to file Protected Material
21    under seal is denied by the court, then the Receiving Party may file the information
22    in the public record unless otherwise instructed by the court.
23          12.4 Protection of Deposition Transcripts and Video-Taped Depositions.
24    With respect to depositions, all Parties and Non-Parties that have agreed to be bound
25    by this Stipulation agree that no portions of any transcript or videotape of any
26    deposition, whether or not designated as confidential, shall be posted at any time
27    (including during or after the pendency of this lawsuit), in any form or manner on
28    or to the Internet by them, including, but not limited to their YouTube, Facebook,

                                               11
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 13 of 16 Page ID #:448




 1    Instagram, or Twitter accounts. Additionally, all Parties and Non-Parties that have
 2    agreed to be bound by this Stipulation further agree not to provide any portions of
 3    any transcript or videotape of any deposition, whether or not designated as
 4    confidential, to any third-parties who have not agreed to be bound by this
 5    Stipulation, for the purposes of being posted at any time (including during or after
 6    the pendency of this lawsuit), in any form or manner on or to the Internet, including,
 7    but not limited to YouTube, Facebook, Instagram, or Twitter.
 8    13.   FINAL DISPOSITION
 9          After the final disposition of this Action, as defined in paragraph 4, within 60
10    days of a written request by the Designating Party, each Receiving Party must return
11    all Protected Material to the Producing Party or destroy such material. As used in
12    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13    summaries, and any other format reproducing or capturing any of the Protected
14    Material. Whether the Protected Material is returned or destroyed, the Receiving
15    Party must submit a written certification to the Producing Party (and, if not the same
16    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
17    (by category, where appropriate) all the Protected Material that was returned or
18    destroyed and (2) affirms that the Receiving Party has not retained any copies,
19    abstracts, compilations, summaries or any other format reproducing or capturing
20    any of the Protected Material. Notwithstanding this provision, Counsel are entitled
21    to retain an archival copy of all pleadings, motion papers, trial, deposition, and
22    hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,
23    expert reports, attorney work product, and consultant and expert work product, even
24    if such materials contain Protected Material. Any such archival copies that contain
25    or constitute Protected Material remain subject to this Protective Order as set forth
26    in Section 4 (DURATION).
27    ///
28    ///

                                                12
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 14 of 16 Page ID #:449




 1    14.   VIOLATIONS
 2          Any violation of this Order may be punished by any and all appropriate
 3    measures including, without limitation, contempt proceedings and/or monetary
 4    sanctions.
 5          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 6
      Dated: December 10, 2020           /s/Richard S. Busch
 7                                       Richard S. Busch
                                         D. Keith Kelly II
 8                                       KING & BALLOW
                                         Attorneys for Plaintiffs
 9
10    Dated: December 10, 2020           /s/Edwin F. McPherson
                                         Edwin F. McPherson
11                                       Pierre B. Pine
                                         McPHERSON LLP
12                                       Attorneys for Defendants
                                         Sony Music Entertainment,
13                                       Sony/ATV Music Publishing, LLC,
                                         Cactus Jack Records, LLC,
                                         Jacques Webster, Michael George Dean,
14                                       and Papa George Music
15
      Dated: December 10, 2020           /s/Allen B. Grodsky
16                                       Allen B. Grodsky
                                         GRODSKY OLECKI & PURITSKY LLP
17                                       Attorneys for Defendants
                                         Ozan Yildirim and Nik Dejan Franscona
18
19    Dated: December 10, 2020           /s/Peter Anderson
                                         Peter Anderson
20                                       DAVIS WRIGHT TREMAINE LLP
                                         Attorneys for Defendant
21                                       CYPMP, LLC

22
            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23
24
25     Dated: December 11, 2020              ____________________________
26                                              Honorable Patricia Donahue
                                               United States Magistrate Judge
27
28

                                           13
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 15 of 16 Page ID #:450




 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3          I, _____________________________ [print or type full name], of
 4    ________________________ [print or type full address], declare under penalty of
 5    perjury that I have read in its entirety and understand the Stipulated Protective Order
 6    that was issued by the United States District Court for the Central District of
 7    California on _________________ [date] in the case of Olivier Bassil et al., v.
 8    Jacques Webster, etc., et al., Case No. 2:20-cv-05099-SB-PD. I agree to comply
 9    with and to be bound by all the terms of this Stipulated Protective Order and I
10    understand and acknowledge that failure to so comply could expose me to sanctions
11    and punishment in the nature of contempt. I solemnly promise that I will not
12    disclose in any manner any information or item that is subject to this Stipulated
13    Protective Order to any person or entity except in strict compliance with the
14    provisions of this Order.
15          I further agree to submit to the jurisdiction of the United States District Court
16    for the Central District of California for the purpose of enforcing the terms of this
17    Stipulated Protective Order, even if such enforcement proceedings occur after
18    termination of this action. I hereby appoint __________________________ [print
19    or type full name] of _______________________________________ [print or type
20    full address and telephone number] as my California agent for service of process in
21    connection with this action or any proceedings related to enforcement of this
22    Stipulated Protective Order.
23    Date: ______________________________________
24    City and State where sworn and signed: _________________________________
25    Printed name: _______________________________
26
27    Signature: __________________________________
28

                                                14
     Case 2:20-cv-05099-SB-PD Document 55 Filed 12/11/20 Page 16 of 16 Page ID #:451




 1                   LOCAL RULE 5-4.3.4(a)(2)(i) CERTIFICATION
 2          The filer of this document attests that all other signatories listed above on
 3    whose behalf this filing is submitted concur in the filing’s content and have
 4    authorized the filing.
 5
 6    Dated: December 10, 2020              /s/Richard S. Busch
                                            Richard S. Busch
 7                                          D. Keith Kelly II
                                            KING & BALLOW
 8                                          Attorneys for Plaintiffs
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              15
